Per curiam:
Bradley Mack ("Mack") appeals the Circuit Court of Jackson County's denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. Following a jury trial, Mack was convicted of one count of robbery in the first degree, section 569.020, as a prior offender. Mack was sentenced to ten years' imprisonment. As relevant to this appeal, Mack argues that his trial counsel was ineffective for failing to inform him of a plea offer from the State. The motion court denied Mack's claim, as it found the lead trial attorney's ("Trial Counsel") testimony credible that Mack was informed about the plea offer but that Mack chose to decline the offer against the advice of counsel. Mack appeals. We affirm. Rule 84.16(b).